—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered December 4, 1996, convicting defendant, after a nonjury trial, of robbery in the first degree (two counts), robbery in the second degree (two counts), burglary in the first degree and criminal impersonation in the first degree, and sentencing him, as a second violent felony offender, to three terms of 6 to 12 years, two terms of 4 to 8 years, and a term of IV2 to 3 years, all sentences to be served concurrently, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.